                                  Case 5:20-cv-03003-VKD Document 1-6 Filed 04/30/20 Page 1 of 4

Exhibit F
                                  Infringement of Claim 1 of U.S. Patent Number 8,687,879 by RSIP Vision

      CLAIM LANGUAGE                                                       Infringing Application




1. A non-transitory computer
program product for automating the
expert quantification of image data
comprising:
a computer-readable medium
encoded with computer readable
instructions executable by one or
more computer processors to
quantify image sets comprising a
locked evolving algorithm, wherein
                                                              https://www.rsipvision.com/medical-segmentation/
said locked evolving algorithm is
generated by:

                                      RSIP Vision imaging technology (“Infringing Product”) is a computer program product for generating
                                                                               image analysis.




                                                                   Page 1 of 4
                                    Case 5:20-cv-03003-VKD Document 1-6 Filed 04/30/20 Page 2 of 4

Exhibit F




obtaining a product algorithm for
analysis of a first set of image data
wherein said product algorithm is                               https://www.rsipvision.com/medical-segmentation/
configured to recognize at least one
entity within said first set of image
data via a training mode that           The Infringing Product generates an algorithm based on user manual annotation of objects of interest
utilizes iterative input to an                                            thereby training the algorithm.
evolving algorithm obtained from
at least one first user, wherein said
training mode comprises:




                                                                     Page 2 of 4
                                      Case 5:20-cv-03003-VKD Document 1-6 Filed 04/30/20 Page 3 of 4

Exhibit F




presenting a first set of said at least                         https://www.rsipvision.com/medical-segmentation/
one entity to said user for feedback
as to the accuracy of said first set of
identified entities;
obtaining said feedback from said         The Infringing Product generates and executes the algorithm based on user manual annotation of
user;                                                            objects of interest thereby training the algorithm.
executing said evolving algorithm
using said feedback;




                                                                    Page 3 of 4
                                   Case 5:20-cv-03003-VKD Document 1-6 Filed 04/30/20 Page 4 of 4

Exhibit F


presenting a second set of said at
least one entity to said user for
feedback as to the accuracy of said
second set of identified entities;
obtaining approval from said user
about said second set of entities;
storing said evolving algorithm as a
product algorithm; and
storing said product algorithm for                               https://www.rsipvision.com/medical-segmentation/
subsequent usage on said image set.
                                        The Infringing product utilizes the machine learning i.e more than one set of data entity to the user for
                                       the feedback and training the algorithm and stores the evolving algorithm and runs the stored algorithm
                                                on all the data to automatically classify additional image of similar type/requirement.




                                                                      Page 4 of 4
